Citation Nr: 1009170	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  07-17 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
posttraumatic stress disorder (PTSD).

REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army 
from July 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

Procedural history

The Veteran originally filed a claim of entitlement to 
service connection for PTSD in December 2001.  The RO denied 
the Veteran's claim in a December 2002 rating decision.  In 
June 2004, the Veteran filed to reopen his previously denied 
claim.  A rating decision dated August 2004 reopened and 
denied the Veteran's claim.  The Veteran did not appeal that 
denial.  

In September 2004, the Veteran filed a new claim to reopen 
his previously denied PTSD claim.  The Veteran's claim was 
denied in an August 2005 rating decision.  The Veteran 
disagreed with the rating decision and perfected his appeal 
by filing a timely substantive appeal [VA Form 9] in June 
2007.

The Board notes that recent case law indicated that a claim 
for a mental health disability includes any mental disability 
that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record.  See Clemons v. Shinseki, 23 Vet. App. 
1, 5-6 (2009).  Given the holding in Clemons, the Board has 
recharacterized the issue to the broader issue of entitlement 
of service connection for an acquired psychiatric disability, 
as is reflected on the cover page.

In doing so, the Board acknowledges that a change in 
diagnosis or the specificity of the claim must be carefully 
considered in determining whether the claim is based on a 
distinct factual basis.  Boggs v. Peake, 520 F.3d 1330 (Fed. 
Cir. 2008).  In Boggs, the United States Court of Appeals for 
the Federal Circuit found that a claim for one diagnosed 
disease or injury cannot be prejudiced by a prior claim for a 
different diagnosed disease or injury, when it is an 
independent claim based on distinct factual bases.  However, 
the Court clarified in Velez v. Shinseki, No. 07-1704, 2009 
WL 3236042, 5 (Oct. 9, 2009), that the focus of the analysis 
must be whether the evidence truly amounted to a new claim 
based upon a different diagnosed disease or whether the 
evidence substantiates an element of a previously adjudicated 
matter.

In the present case, the prior claim described above was 
specifically for PTSD, the very claim for which the Veteran 
now seeks service connection.  In other words, although the 
Board is broadening the scope of the claim, because the 
present claim turns upon the same diagnoses and factual bases 
as were considered in prior decisions, the threshold question 
of whether new and material evidence had been submitted must 
be addressed.

With the procedural history addressed, the Board notes that 
the Veteran presented sworn testimony during a personal 
hearing in Atlanta, Georgia, in December 2009, which was 
chaired by the undersigned.  A transcript of the hearing has 
been associated with the Veteran's VA claims folder.  At the 
December 2009 hearing, the Veteran submitted additional 
evidence directly to the Board.  At that time, the Veteran 
also submitted a written waiver of local consideration of 
this evidence.  This waiver is contained in the Veteran's 
claims folder.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2009).

As is set forth in more detail below, the Veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is being reopened.  The issue is 
REMANDED to the RO via the VA Appeals Management Center (AMC) 
in Washington, D.C.  The Veteran will be informed if any 
additional action on his part is required.






FINDINGS OF FACT

1.  In the August 2004 decision, the RO reopened and denied 
the Veteran's claim of entitlement to service connection for 
PTSD.  The Veteran was notified of that decision, and of 
appellate rights and procedures; he did not submit a timely 
appeal.  

2.  The evidence associated with the VA claims folder, 
subsequent to the August 2004 rating decision, is neither 
cumulative nor redundant of the evidence of record and raises 
a reasonable possibility of substantiating the claim of 
entitlement to service connection for an acquired psychiatric 
disability, to include PTSD.


CONCLUSIONS OF LAW

1.  The RO's August 2004 rating decision is final.  38 
U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2009).

2.  Since the August 2004 rating decision, new and material 
evidence has been received with respect to the Veteran's 
claim of entitlement to service connection for an acquired 
psychiatric disability, to include PTSD; therefore, the claim 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen a previously denied claim of 
entitlement to service connection for PTSD.  Implicit in his 
claim is the contention that new and material evidence which 
is sufficient to reopen the previously-denied claim has been 
received.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then render a decision.

The Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006), the Court held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  The 
duty to notify requires, in the context of a claim to reopen, 
the Secretary to look at the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.

In the decision below, the Board has reopened the Veteran's 
claim for service connection for an acquired psychiatric 
disorder, to include PTSD, and therefore, regardless of 
whether the requirements of Kent have been met in this case, 
no harm or prejudice to the appellant has resulted.  Thus, 
the Board concludes that the current laws and regulations as 
they pertain to new and material evidence have been complied 
with, a defect, if any, in providing notice and assistance to 
the veteran was at worst harmless error in that it did not 
affect the essential fairness of the adjudication.  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92.






Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).

Service connection - PTSD

Specifically with respect to PTSD, three elements must be 
present:  (1) medical evidence diagnosing PTSD; (2) combat 
status or credible supporting evidence that the claimed in-
service stressors actually occurred; and (3) a link 
established by medical evidence, between current 
symptomatology and the claimed in-service stressors.  See 38 
C.F.R. § 3.304(f) (2009).

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2009).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary.  Service department evidence that the veteran 
engaged in combat or that the veteran was awarded the Purple 
Heart, Combat Action Ribbon, or similar combat citation will 
be accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  See 
38 C.F.R. § 3.304(f) (2009).





Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2009).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).



Factual background

When the Veteran's claim of entitlement to service connection 
for PTSD was last finally denied by the RO in August 2004, 
the evidence of record included VA treatment records, the 
Veteran's statements, and lay statements from the Veteran's 
spouse; also of record were the Veteran's service treatment 
records, service personnel records, and his DD-214.

Notably, the Veteran's DD-214 indicated that he served on 
active duty in the United States Army from July 1970 to 
January 1972.  He was a recipient of the National Defense 
Service Medal and the Parachute Badge.  Both his DD-214 and 
service personnel records confirm that the Veteran had no 
foreign service, including no service in the Republic of 
Vietnam.  

VA treatment records documented diagnoses of PTSD, major 
depression, and alcohol dependence.  See the VA treatment 
records dated June 2004 and March 2001.

In a June 2004 VA treatment record, the Veteran reported 
experiencing flashbacks about combat in Vietnam.  The 
Veteran's physician noted that "[h]e acknowledges being 
exposed to many casualties and injured soldiers in his 
capacity as paratrooper with the 82nd Airborne Division."  

Also of record were numerous statements from the Veteran 
indicating that he served in combat in Vietnam.  In a July 
2004 statement, the Veteran indicated that he was 
"transferred to [the] 3rd brigade [in the] Republic of 
Vietnam in January 1968."  He further stated that he was 
shot during his combat duty and was "taken to [a] hospital 
in Saigon where I spent four months with lead and scrap metal 
in my chest and back.  After I was released from the 
hospital, I returned to Vietnam serving a total of twenty-two 
months."

Additionally, in support of his claim, the Veteran submitted 
multiple statements from his spouse concerning his current 
psychological symptomatology.

In June 2004, the Veteran filed to reopen the previously 
denied PTSD claim.  In an August 2004 decision, the RO 
reopened and denied the Veteran's claim.  The Veteran did not 
appeal that decision and it became final.

In September 2004, the Veteran again filed to reopen the 
previously denied claim by submitting "missing" evidence.  
As indicated above, the August 2005 rating decision declined 
to reopen the Veteran's claim.  This appeal followed.

Evidence which has been added to the record since the August 
2004 RO decision will be discussed in the Board's analysis, 
below.

Analysis

At the time of the prior denial, a diagnosis of PTSD was of 
record.  Therefore, element (1) of 38 C.F.R. § 3.304(f) was 
met.  The RO denied Veteran's claim in essence because there 
was no evidence of the second and third elements of 
38 C.F.R. § 3.304(f); specifically combat status or credible 
supporting evidence that the claimed in-service stressors 
actually occurred and a link established by medical evidence 
between current symptomatology and the claimed in-service 
stressors.  

The unappealed August 2004 RO decision is final.  See 
38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2009).  As 
explained above, the Veteran's claim for service connection 
may only be reopened if he submits new and material evidence.  
See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).  
Therefore, the Board's inquiry will be directed to the 
question of whether any additionally submitted evidence [i.e. 
after August 2004] bears directly and substantially upon the 
specific matters under consideration.  

In reviewing the evidence added to the claims folder since 
the August 2004 denial, the Board finds that additional 
evidence has been submitted which is sufficient to reopen the 
Veteran's claim. The Veteran submitted a PTSD questionnaire 
dated November 2009 which detailed two additional in-service 
stressors.  Specifically, the Veteran indicated that he had 
witnessed the deaths of fellow soldiers during advanced 
infantry training and airborne training.  See the PTSD 
Questionnaire dated November 2009.  The Veteran testified as 
to these incidents at the December 2009 hearing.  He also 
testified that he was deployed to cover the riots in 
Washington D.C. during his military service and that he 
experienced stress as a result of the chaotic and dangerous 
situation.  See the December 2009 Board hearing transcript, 
pgs. 3-5, 10-11.  The Veteran additionally identified a 
December or January 1971 parachute jump injury as an in-
service stressor.  See id. at 5-6.

Pursuant to the Court's decision in Justus, for the purpose 
of establishing whether new and material evidence has been 
submitted, the truthfulness of evidence is presumed, unless 
the evidence is inherently incredible or consists of 
statements which are beyond the competence of the person 
making them.  As the testimony of the Veteran as to these 
claimed stressors is not inherently false or incredible and 
is relatively consistent with his identified military 
occupational specialty as well as service treatment and 
personnel records, his statements concerning these stressors 
are presumed to be true.  

The Board notes that the Veteran also testified that he 
served in combat during the Vietnam War and was shot and 
received medical treatment.  See the December 2009 Board 
hearing transcript, pgs. 9-10.  This testimony is duplicative 
of the evidence of record at the time of the August 2004 
denial.  Bostain v. West, 11 Vet. App. 124 (1998) (lay 
hearing testimony that is cumulative of previous contentions 
considered by decision maker at time of prior final 
disallowance of the claim is not new evidence).  See also 
Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  However, the 
testimony and statements of the Veteran describing the deaths 
of his fellow soldiers during advanced infantry training and 
airborne training, his in-service jump injury, and his 
service in Washington D.C. during the riots were not of 
record at the time of the August 2004 RO decision.  This 
evidence is neither cumulative nor redundant of the evidence 
of record and raises a reasonable possibility of 
substantiating the Veteran's claim of entitlement to service 
connection for PTSD, as it pertains to the elements of 
current in-service injury.




The newly submitted evidence also includes evidence pertinent 
to element (3) of 
38 C.F.R. § 3.304(f), medical nexus.  The Veteran submitted 
an opinion from Dr. R.G. who indicated that the Veteran's 
PTSD is related to his military service.  See the letter from 
Dr. R.G. dated February 2006.  

This medical nexus evidence is neither cumulative nor 
redundant of the evidence of record and raises a reasonable 
possibility of substantiating the Veteran's claim of 
entitlement to service connection for PTSD.  The additional 
evidence indicates that the Veteran's PTSD is related to his 
military service.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000), [a veteran seeking disability benefits must 
establish a connection between the veteran's service and the 
claimed disability].  

Accordingly, new and material evidence has been received as 
to the missing elements pursuant to 38 C.F.R. § 3.156(a).  
The Veteran's claim for entitlement to service connection for 
an acquired psychiatric disorder, to include PTSD, is 
therefore reopened.

Additional comments

The VA's statutory duty to assist the Veteran in the 
development of his claim attaches at this juncture.  For the 
reasons explained in the remand section below, the Board 
finds that additional development is necessary before the 
Board may proceed to a decision on the merits of the reopened 
claim.

The Board wishes to make it clear that although the evidence 
discussed above is adequate for the limited purposes of 
reopening the claim, this does not make it sufficient to 
allow the grant of the benefits sought.  See generally Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998) [material evidence is 
evidence that would contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant the claim].



ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is reopened.  To that extent only, 
the appeal is allowed.


REMAND

After having carefully considered the matter, and for the 
reasons expressed immediately below, the Board finds that the 
Veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, must be 
remanded for additional evidentiary development.  

Reasons for remand

Claimed stressors

The Veteran has asserted numerous stressors which he contends 
caused his claimed PTSD, including the deaths of fellow 
soldiers during his period of advanced infantry training from 
September 28, 1970 to November 13, 1970 and his period of 
airborne training from November 15, 1970 to December 1970.  
He also asserts that he was deployed to Washington D.C. to 
quell the riots taking place there during his period of 
military service, and that he served in combat operations in 
Vietnam.  The record shows that the RO has not submitted the 
Veteran's claimed stressors to the U.S. Army and Joint 
Service Records Research Center (JSRRC) for verification.  
The Board finds that such effort should be made.  

VA examination

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) credible supporting evidence that a claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between the current PTSD symptomatology and 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2009); see also Cohen, supra. 

With respect to element (1), the medical evidence of record 
demonstrates that the Veteran is currently diagnosed with 
PTSD.  See the letter from Dr. R.G. dated February 2006.

As to element (2), the Veteran's service treatment records 
document a right shoulder injury in June 1971 as a result of 
a parachute jump.  Accordingly, element (2), in-service 
stressor, is satisfied for the purposes of this remand.

With regard to element (3), the February 2006 statement from 
Dr. R.G. indicates that the Veteran's PTSD is linked to his 
military service.  However, the opinion specifically links 
the Veteran's PTSD to the Veteran's claimed combat service in 
Vietnam.  The Veteran's service personnel records show that 
he had no such service.  There are currently no other 
competent medical opinions of record which address the issue 
of medical nexus.  

This case thus presents certain medical questions which 
cannot be answered by the Board.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) [the Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions].  These questions concern the relationship, if 
any, between the Veteran's currently diagnosed PTSD and his 
military service.  A medical opinion is therefore necessary.  
See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. 
§ 3.159(c)(4) (2009) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].

SSA records

The evidence of record indicates that the VA medical center 
in Atlanta, Georgia referred the Veteran to the Social 
Security Administration (SSA) in order for him to obtain 
disability benefits due to his "severe psychological 
distress."  Medical records associated with any SSA 
disability decision may shed light on the nature and origin 
of the Veteran's claimed disability.  An effort should 
therefore be made to obtain such records.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992) [VA's duty to assist 
includes obtaining records from SSA and giving appropriate 
consideration and weight in determining whether to award or 
deny VA disability compensation benefits]. 

Accordingly, the case is REMANDED for the following action:

1.	VBA should review the claims folder 
and prepare a summary of the 
Veteran's claimed stressors, after 
verifying the accuracy of the 
Veteran's statements concerning his 
unit assignment and whereabouts.  
This summary, together with a copy of 
the Veteran's DD-214 and all 
associated documents should be sent 
to the JSRRC.  That agency should be 
asked to provide any information that 
might corroborate the Veteran's 
alleged stressors.  

2.	VBA should contact SSA for the purpose of 
obtaining any records from that agency 
that pertain to the Veteran's claim for 
disability benefits.  Any records so 
obtained should be associated with the 
Veteran's VA claims folder.  Any notice 
from SSA that these records are not 
available should be noted in the Veteran's 
claims folder.

3.	After the above-indicated records 
have been associated with the 
Veteran's VA claims folder, to the 
extent possible, VBA should make 
arrangements for the Veteran to be 
examined by an appropriate specialist 
for the purpose of addressing the 
etiology of the Veteran's currently 
diagnosed PTSD.  Specifically, the 
examiner should render an opinion 
with supporting rationale as to 
whether it is at least as likely as 
not (i.e., a 50/50 probability) that 
the Veteran's PTSD is due to his 
verified in-service stressors 
including his in-service jump injury 
and any other stressors that are 
corroborated by the agency of 
original jurisdiction and/or the 
JSRRC.  The report of the examination 
should be associated with the 
Veteran's VA claims folder.

4.	After undertaking any additional 
development which it deems to be 
necessary, VBA should then readjudicate 
the Veteran's claim of entitlement to 
service connection for PTSD.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided a supplemental statement of 
the case and given an appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


